WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s order finding a causal relationship between appellee’s industrial accident and her current psychiatric condition, and awarding her temporary total disability benefits from June 11, 1981 and continuing. Having considered the arguments of counsel and reviewed the voluminous record, much of which contains medical testimony taken live before the deputy commissioner, we find that competent substantial evidence supports the deputy commissioner’s finding of compensability and his award of temporary total disability benefits.
Our only concern over the validity of the order was that portion of temporary total disability benefits awarded from June 11 through November 10, 1981, a time during which it appears from the record that appellee was employed part-time by appellant Context Industries as a salesperson. However, our further review of the record reveals that, according to appellee’s testimony, during that time she was working strictly on commission but was earning nothing due to her inability to perform her job because of her condition. The severity of her condition was established by medical testimony. Therefore, we are fully satis*1075fied that competent substantial evidence supports the deputy commissioner’s finding of temporary total disability from June 11, 1981 and continuing.
AFFIRMED.
MILLS and SHIVERS, JJ., concur.